DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-18, and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,814,228. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim moving at least one portion of an enclosure; wherein the enclosure comprises a release mechanism; wherein the release mechanism effects movement of the at least one portion of the enclosure…upon receipt of a release signal from a control mechanism that is in communication with a display device, wherein the display device is in communication with a camera assembly and configured to transmit a wireless control signal vs. transmit a wireless control signal upon receipt of the wireless detection signal from the camera assembly; the camera assembly wirelessly transmits a detection signal to the display device, wherein the camera assembly transmits an image of at least a portion of the enclosure area to the .
Claims 1, 2, 5-18, and 20-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-53 of copending Application No. 16/732,947 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim:
moving at least one portion of an enclosure and wherein the enclosure comprises a release mechanism that effects movement of the at least one portion of the enclosure vs. moving, by the release mechanism in response to receiving the release signal, said at least one portion of the enclosure and receiving, by a release mechanism coupled to said at least one portion of the enclosure, the release signal; 
wherein the release mechanism effects movement of the at least one portion of the enclosure…upon receipt of a release signal from a control mechanism that is in communication with a display device, wherein the display device is in communication with a camera assembly and configured to transmit a wireless control signal vs. transmitting, by the display device, a closure signal 
wherein the camera assembly comprises a motion sensor that is configured to detect motion within the enclosure, wherein in response to detection of motion within the enclosure while the enclosure is in the open position, the camera assembly wirelessly transmits a detection signal to the display device vs. detecting, by a motion sensor of a camera assembly, motion within an enclosure area and transmitting, by the camera assembly, a detection signal that is indicative of the detecting of motion within the enclosure area; and
wherein the camera assembly transmits an image of at least a portion of the enclosure area to the display device while the enclosure in in the open position vs. wherein the camera assembly transmits an image of at least a portion of the enclosure area to the display device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA